Citation Nr: 0503776	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  99-22 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1949 
to January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In April 2001, the veteran testified before the Board at a 
Travel Board hearing scheduled for him at the RO.  In June 
2001, the Board remanded this issue to the RO for additional 
development.  In November 2004, the veteran testified before 
the Board at a Travel Board hearing scheduled for him at the 
RO.  The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of the veteran's entitlement to 
service connection for a heart disability has been obtained.

2.  A heart disability clearly and unmistakably preexisted 
active service.

3.  The medical evidence of record shows that the veteran's 
heart disorder manifestations increased in service. 

4.  There is no specific finding that any increase in 
disability during service was due to the natural progress of 
the disorder.  


CONCLUSION OF LAW

Preexisting heart disability was aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in April 2003, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the April 2003 letter sent to the veteran 
from the RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  






Legal Analysis
The appellant contends that a heart disability was manifested 
during his active military service.  He points to various 
complaints and treatment during military service in support 
of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service. 38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for a heart disorder if that 
disability becomes manifest to a compensable degree within 
one year following the veteran's discharge from military 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Alternatively, service connection may be granted for 
any disorder that preexisted military service if the 
disability was aggravated during military service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation is indicated when a disability increases beyond 
its normal progression as a result of military service.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Id.

Service medical records show that in February 1950 the 
veteran was hospitalized after an examination of the heart 
revealed a systolic murmur, most pronounced over the pulmonic 
area and in the third interspace to the left and over the 
apical area.  The murmurs varied with the respiratory cycle 
and position changes.  It was noted that exercise caused the 
murmur to become a little more pronounced.  The tracing of 
the electrocardiogram was interpreted to be within normal 
limits.  Chest X-rays were negative.  The diagnosis was 
functional heart murmur.  There was no disease of the 
cardiovascular system.  The remaining records between 1952 
and 1954 show intermittent complaints of chest pain but no 
diagnosis referable to a cardiovascular disease.  In November 
1955, the veteran complained of a history of retrosternal 
pressure pains without radiation.  Examination revealed red 
blotches over the sternum/heart area.  In January 1958 the 
veteran was treated for Thorazine-induced hypotension.  
Examination in February 1958 revealed a functional murmur at 
the pulmonic area. A Grade I murmur, which was not 
transmitted was heard on exercise.  In March 1968 the veteran 
complained of dizziness of sudden onset, nausea and pain or 
irritation upon movement in the right pectoral region.  These 
symptoms were diagnosed as transient dizzy episode of unknown 
etiology. Retirement examination in November 1969 showed the 
cardiovascular system was within normal limits.  

A January 1977 letter from Dr. B. indicated that the 
veteran's murmur was first discovered in 1950 and that there 
had been electrocardiographic abnormalities in 1976.  The 
examiner opined that the murmur was most likely valvular 
pulmonic stenosis of mild degree.  A February 1977 
echocardiogram showed asymmetric aortic valve pattern 
characteristic of bicuspid valve and that the multiple echoes 
were consistent with thickened and/or redundant leaflets. It 
was noted that a healed endocarditis could not be excluded.

Private treatment records dated from 1979 to 1982 show 
treatment for various disorders.  An April 1982 X-ray report 
showed the heart size was at the upper limits of normal with 
a prominent left ventricular contour.  An 
electrocardiographic report dated in July 1982 showed sinus 
bradycardia and mild right ventricular conduction delay.  

A report from a private physician dated in 1984 noted that on 
examination in July 1983 the veteran had normal sinus rhythm 
with Grade I to II aortic systolic murmur without radiation.  
The clinical impression was bicuspid aortic valve.

In April 1984, the veteran testified at his personal hearing 
before the RO.  At that time he gave a detailed history of 
his disability and described the manifestations thereof.  A 
complete transcript is of record.  

Additional medical records dated from August 1992 to February 
1995 note ongoing treatment for heart problems. Private 
treatment records dated from May 1997 to August 1999, also 
show treatment.  Of significance is an April 2000 letter from 
a private physician, Dr. S. who reported that the veteran was 
currently under his care for aortic valve disease, and in 
1997 had open-heart surgery for aortic valve 
replacement because of severe aortic valve stenosis and 
insufficiency with a congenital bicuspid aortic valve.  Dr. 
S. indicated that based on his experience in these matters, 
aortic valve disease undoubtedly had been present for "many, 
many, many" years prior to the aortic valve replacement and 
had slowly progressed over time to the point where it needed 
to be replaced.  Dr. S. also noted that although this 
condition is possible to diagnose by physical examination 
alone most cardiologists agree that use of ultrasound makes 
the diagnosis more accurate and makes the assessment of 
severity much more accurate and reliable.  Dr. S. concluded 
that consequently, had cardiac ultrasound been available 
prior to the early 1970s it is probable that the veteran's 
aortic valve disease would have been identified sooner.

At an April 2001 Travel Board hearing the veteran testified 
about the onset and severity of his heart condition.  He also 
testified regarding his current disability.

The record shows that the veteran was examined by VA in 
September 2002.  The examiner noted that the claims file had 
been reviewed.  The examiner discussed the veteran's medical 
history in detail and stated that the veteran displayed 
congenital aortic bicuspid valve with subsequent development 
of severe aortic stenosis first identified on echo in 1977 
with necessitation of aortic valve replacement in may 1997 
with a mechanical valve.  It was noted that the veteran 
remains on chronic anticoagulation therapy.  A physical 
examination was conducted and laboratory and diagnostic tests 
were reviewed.  The examiner found that the veteran had 
bicuspid congenital aortic valve, aortic valve insufficiency 
with severe aortic valve stenosis necessitating aortic valve 
replacement in 1997.  It was noted that the veteran stated 
that at the age of 17 when he enlisted in the military, he 
experienced frequent episodes of chest pain.  The examiner 
noted that in May 1997, when the veteran underwent heart 
surgery, pathology reports confirmed that he had a congenital 
bicuspid aortic valve which was present prior to service.  It 
was stated that in the examiner's opinion, given the fact 
that the veteran had a congenital bicuspid aortic valve, the 
veteran more likely than not had evidence of aortic valve 
disease prior to and during military service.  It was opined 
that the disability more likely than not did increase during 
service.  The examiner stated that as to whether the increase 
was beyond the normal progression, if the veteran's aortic 
valve disease had been identified earlier medical therapy 
and/or surgical intervention could have employed earlier.  

In a March 2004 statement, Dr. S. indicated that the veteran 
had prosthetic aortic valve with mile aortic valve 
insufficiency.  

At a November 2004 Travel Board hearing the veteran testified 
about the onset and severity of his heart condition.  He also 
testified to his current conditions and disability.  A 
complete transcript is of record.  

The Board notes that every veteran is presumed to have been 
in sound condition at the time of acceptance for service, 
except for defects, infirmities, or disorders noted at that 
time or where clear and unmistakable evidence demonstrates 
that the disability or disease existed prior to service and 
was not aggravated by such service. 38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-03.

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  Id. 

The record reveals that the veteran was treated in service in 
1950 for a systolic heart murmur.  He had complaints in 
service of chest pain on several occasions.  Private medical 
records noted that the veteran's heart murmur was first 
discovered in 1950 and that in 1976 electrocardiographic 
evidence showed abnormalities.  In an April 2000 letter, a 
private examiner, Dr. S. stated that the veteran had aortic 
valve disease which had been present for "many, many, many" 
years prior to replacement of the aortic valve in 1997.  The 
recent VA examiner has stated that the veteran's heart 
disability did increase during service, and diagnosed that 
disability as being congenital bicuspid aortic valve.  He 
stated that diagnostic tests confirmed that the veteran had a 
congenital heart disability that existed prior to service.  
Private records support a finding of a congenital heart 
disability.  As such, although no heart disorder was 
identified at the veteran's induction examination, the 
evidence shows that the veteran clearly and unmistakably 
entered service with a preexisting congenital heart disorder.  

The medical evidence shows that the preexisting disease was 
exacerbated during service.  The foregoing indicates that the 
veteran had a congenital heart disability prior to entering 
military service.  During military service, his heart 
disability became manifested in multiple complaints of chest 
pain, dizziness, and nausea.  As previously noted, a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  In 
the instant case, an increase in disability during service is 
shown by the medical evidence, which entitles the veteran to 
the presumption of aggravation of the preexisting congenital 
heart disorder, in the absence of a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.306 
(2004); VAOPGCPREC 3-03.  

The Board notes that "temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to the symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
This means the base line against which the Board is to 
measure any worsening of a disability is the veteran's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he enlisted.  
See Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

There is medical evidence concerning the veteran's heart 
disability that alludes to the issue of aggravation; however 
the evidence is not specific in it's finding, as noted above.  
The evidence did not specifically address whether any 
increase in severity of the heart disability during service 
represented a natural progression of the disease.  The 
presumption of aggravation may only be rebutted if "there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease." 38 C.F.R. § 3.303(a) 
(2004) (emphasis added).

The Board notes that the standard, "clear and unmistakable 
evidence," imposes a very high burden on VA to overcome.  In 
light of the VA and private examiners opinions which failed 
to specifically address the question of whether the increase 
in disability represented a natural progression of the 
disease, and given evidence that the underlying condition 
permanently worsened during service, the presumption of 
aggravation of the preexisting disorder is not rebutted by 
clear and unmistakable evidence.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.306 (2004); VAOPGCPREC 3-03; Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).  

There is no clear and unmistakable evidence of record to 
rebut the presumption that the increase in the veteran's 
complaints and symptoms documented in service represented an 
aggravation of his preexisting heart disorder.  As such, 
service connection by way of aggravation for a heart 
disability is warranted.  See 38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. § 3.306.  Moreover, the record tends to indicate 
continuity of symptomatology since the veteran's discharge 
from military service.  See 38 C.F.R. § 3.303 (2004).  This 
is exemplified by various medical records dating back to the 
mid-1970's, as well as testimony offered by the veteran at 
his personal hearings at the RO and before the Board.  
Therefore, with all reasonable doubt being resolved in the 
veteran's favor, the Board finds that service connection is 
warranted.  See 38 U.S.C.A. § 5107(b).




ORDER

Service connection for a heart disability is granted.



_______________________________        
________________________________
            F. JUDGE FLOWERS	                              
LAWRENCE M. SULLIVAN
          Veterans Law Judge,                                    
Veterans Law Judge,
      Board of Veterans' Appeals                           
Board of Veterans' Appeals


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


